Title: From Thomas Jefferson to George Washington, 21 March 1793
From: Jefferson, Thomas
To: Washington, George



Mar. 21. 93.

Th: Jefferson with his respects to the President incloses him draughts of letters in the Algerine business. In that to Colo. Humphreys he proposes a modification of the former instructions in one point, on a presumption that the President will be disposed to approve it. He will wait on him to-day to know his pleasure, as also to submit to his consideration the question of Mr. Genet’s reception in case of his arrival during the absence of the President.
